Exhibit 10.1

FIRST AMENDMENT

TO

CONSULTING AGREEMENT

This First Amendment to Consulting Agreement (this “Amendment”) is made and
entered into as of September 23, 2009 (the “Effective Date”) by and between
MediciNova, Inc., a Delaware corporation (“MediciNova”), and Danerius, LLC, a
Delaware limited liability company (“Consultant”).

RECITALS

WHEREAS, MediciNova and Consultant entered into that certain Consulting
Agreement dated as of June 12, 2009 (the “Agreement”); and

WHEREAS, MediciNova and Consultant desire to amend the Agreement in order to
modify the term contained therein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, as well as other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties hereto, the parties hereto
agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Agreement.

2. Term. The first sentence of Section 6.1 of the Agreement is hereby amended
and restated in its entirety as follows: “The term of this Agreement shall
commence on the Effective Date and shall end on October 12, 2011.”

3. Entire Agreement. This Amendment, along with the Agreement, constitutes the
entire agreement between the parties with respect to the subject matter of the
Agreement. Except as modified or amended in this Amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment has been duly executed by authorized
representatives of the parties as of the Effective Date.

 

MEDICINOVA, INC.     DANERIUS, LLC By:  

/s/ Shintaro Asako

    By:  

/s/ Alan Dunton

Name:  

Shintaro Asako

    Name:  

Alan Dunton, MD

Date:   September 23, 2009     Date:   September 23, 2009